Name: Commission Regulation (EEC) No 452/90 of 22 February 1990 laying down special measures for the 1989/90 marketing year for the granting of production aid for olive oil in Portugal
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  processed agricultural produce;  agricultural structures and production;  economic policy
 Date Published: nan

 No L 47/14 Official Journal of the European Communities 23 . 2 . 90 COMMISSION REGULATION (EEC) No 452/90 of 22 February 1990 laying down special measures for the 1989/90 marketing year for the granting of production aid for olive oil in Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 4007/87 (3), as last amended by Regulation (EEC) No 3849/89 (4), extends the transitional period laid down in Article 257 of the Act of Accession until 31 December 1990 ; Whereas, in the case of Portugal, in order to facilitate the setting-up and recognition of producer organization in time for the 1988/89 marketing year, provision should be made for transitional measures under which organizations which do not yet have the structure provided for in Article 4 of Council Regulation (EEC) No 2261 /84 0, as last amended by Regulation (EEC) No 1226/89 0, can obtain provisional recognition ; Whereas, on account of the difficulties encountered in launching the Community system of production aid in Portugal, the period laid down for olive growers to lodge crop declarations should be extended to 30 June 1990 ; Whereas the recognition of producer organizations must take effect from the beginning of the 1989/90 marketing year ; whereas provision should therefore be made for this Regulation to apply from 1 November 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Portugal, for the 1989/90 marketing year, notwith ­ standing Article 4 ( 1 ) (a) and (b) of Regulation (EEC) No 2261 /84, producer organizations may not be recognized under that Regulation unless : (a) they consist, in the case of organizations producing and increasing the market value of olives and olive oil, of at least 1 00 olive growers, or (b) they consist, in other cases, of at least 400 olive growers ; should one or more organizations producing and increasing the market value of olives and olive oil be members of the organization in question , the growers concerned shall be considered individually for the purposes of calculating the minimum number of growers required. Article 2 For the 1989/90 marketing year, the crop declarations referred to in Article 3 ( 1 ) and (2) of Regulation (EEC) No 2261 /84 shall be lodged in Portugal by 30 June 1990 at the latest. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (J) OJ No L 378, 31 . 12. 1987, p. 1 . 0 OJ No L 374, 22. 12. 1989, p. 7. o OJ No L 208, 3 . 8 . 1984, p. 3 . (&lt;) OJ No L 128, 11 . 5. 1989, p. 17.